 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KENNY EARL MCQUEEN,                             No. 2:18-cv-00511 AC
12                        Plaintiff,
13             v.                                        ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15
                          Defendant.
16

17

18            Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying his application for disability insurance benefits (“DIB”) under Title II

20   of the Social Security Act (“the Act”), 42 U.S.C. §§ 401-34.1 For the reasons that follow,

21   plaintiff’s motion for summary judgment will be GRANTED, and defendant’s cross-motion for

22   summary judgment will be DENIED. The matter will be reversed and remanded to the

23   Commissioner for further proceedings.

24   ////

25   ////

26
     1
27    DIB is paid to disabled persons who have contributed to the Disability Insurance Program, and
     who suffer from a mental or physical disability. 42 U.S.C. § 423(a)(1); Bowen v. City of New
28   York, 476 U.S. 467, 470 (1986).
                                                      1
 1                                  I. PROCEDURAL BACKGROUND
 2            Plaintiff applied for DIB on September 11, 2014. Administrative Record (“AR”) 22.2
 3   The disability onset date was alleged to be March 22, 2013. AR 22, 195-98. The application was
 4   disapproved initially and on reconsideration. AR 22, 119-33. On February 27, 2017, ALJ
 5   Lawrence J. Duran presided over the hearing on plaintiff’s challenge to the disapprovals. AR 71–
 6   107 (transcript). Plaintiff, who appeared with his counsel Shellie Lott, was present at the hearing.
 7   AR 22, 73. Jim Van Eck, a Vocational Expert (“VE”), also testified at the hearing. Id.
 8            On May 11, 2017, the ALJ found plaintiff “not disabled” under Sections 216(i) and 223(d)
 9   of Title II of the Act, 42 U.S.C. §§ 416(i), 423(d). AR 22-37 (decision). Plaintiff filed with the
10   Social Security Administration’s (“SSA”) Appeals Council a request for review of the ALJ’s
11   decision. AR 190-92. After requesting review, plaintiff submitted to the Appeals Council a
12   functional capacity evaluation (“FCE”) performed on him by a physical therapist on August 1,
13   2017. AR 8-13, 325. On January 9, 2018, the Appeals Council denied plaintiff’s request for
14   review (AR 1-4), stating that plaintiff submitted “Attorney/Representative-Supplied Evidence
15   from Excel Physical Therapy” but that “[t]his additional evidence does not relate to the period at
16   issue. Therefore, it does not affect the decision about whether you were disabled beginning on or
17   before May 11, 2017,” the date of the ALJ’s decision. AR 2. Thus, the ALJ’s decision became
18   the final decision of the Commissioner.
19            Plaintiff filed this action on March 9, 2018. ECF No. 1; see 42 U.S.C. § 405(g). The
20   parties consented to the jurisdiction of the magistrate judge. ECF Nos. 6, 7. The parties’ cross-
21   motions for summary judgment, based upon the Administrative Record filed by the
22   Commissioner, have been fully briefed. ECF Nos. 12 (plaintiff’s summary judgment motion), 13
23   (Commissioner’s cross-motion for summary judgment), 14 (plaintiff’s reply).
24                                    II. FACTUAL BACKGROUND
25            Plaintiff was born in 1970, and accordingly was, at age 44, a younger person when he
26   filed his application.3 AR 108. Plaintiff has at least a high school education, and can
27
     2
         The AR is electronically filed at ECF Nos. 10.3 to 10.25 (AR 1 to AR 1385).
28   3
         See 20 C.F.R. § 404.1563(c) (defining “a younger person” as anyone under age 50).
                                                        2
 1   communicate in English. AR 220, 222. Plaintiff worked as a warehouse associate and a service
 2   department associate. AR 222, 255.
 3                                       III. LEGAL STANDARDS
 4          The Commissioner’s decision that a claimant is not disabled will be upheld “if it is
 5   supported by substantial evidence and if the Commissioner applied the correct legal standards.”
 6   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir. 2003). “‘The findings of the
 7   [Commissioner] as to any fact, if supported by substantial evidence, shall be conclusive . . . .’”
 8   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (quoting 42 U.S.C. § 405(g)).
 9          Substantial evidence is “more than a mere scintilla,” but “may be less than a
10   preponderance.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). “It means such
11   evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.
12   Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted). “While inferences from the
13   record can constitute substantial evidence, only those ‘reasonably drawn from the record’ will
14   suffice.” Widmark v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006) (citation omitted).
15   Although this court cannot substitute its discretion for that of the Commissioner, the court
16   nonetheless must review the record as a whole, “weighing both the evidence that supports and the
17   evidence that detracts from the [Commissioner’s] conclusion.” Desrosiers v. Sec’y of Health &
18   Human Servs., 846 F.2d 573, 576 (9th Cir. 1988); Jones v. Heckler, 760 F.2d 993, 995 (9th
19   Cir. 1985) (“The court must consider both evidence that supports and evidence that detracts from
20   the ALJ’s conclusion; it may not affirm simply by isolating a specific quantum of supporting
21   evidence.”).
22          “The ALJ is responsible for determining credibility, resolving conflicts in medical
23   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
24   Cir. 2001). “Where the evidence is susceptible to more than one rational interpretation, one of
25   which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart,
26   278 F.3d 947, 954 (9th Cir. 2002). However, the court may review only the reasons stated by the
27   ALJ in his decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn
28   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
                                                        3
 1   2003) (“It was error for the district court to affirm the ALJ’s credibility decision based on
 2   evidence that the ALJ did not discuss”).
 3          The court will not reverse the Commissioner’s decision if it is based on harmless error,
 4   which exists only when it is “clear from the record that an ALJ’s error was ‘inconsequential to the
 5   ultimate nondisability determination.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir.
 6   2006) (quoting Stout v. Commissioner, 454 F.3d 1050, 1055 (9th Cir. 2006)); see also Burch v.
 7   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
 8                                         IV. RELEVANT LAW
 9          Disability Insurance Benefits and Supplemental Security Income are available for every
10   eligible individual who is “disabled.” 42 U.S.C. §§ 402(d)(1)(B)(ii) (DIB), 1381a (SSI). Plaintiff
11   is “disabled” if she is “‘unable to engage in substantial gainful activity due to a medically
12   determinable physical or mental impairment . . . .’” Bowen v. Yuckert, 482 U.S. 137, 140 (1987)
13   (quoting identically worded provisions of 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A)).
14          The Commissioner uses a five-step sequential evaluation process to determine whether an
15   applicant is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4);
16   Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (setting forth the “five-step sequential evaluation
17   process to determine disability” under Title II and Title XVI). The following summarizes the
18   sequential evaluation:
19                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is not disabled. If not, proceed to step two.
20
     20 C.F.R. § 404.1520(a)(4)(i), (b).
21
                    Step two: Does the claimant have a “severe” impairment? If so,
22                  proceed to step three. If not, the claimant is not disabled.
23   Id. §§ 404.1520(a)(4)(ii), (c).
24                  Step three: Does the claimant’s impairment or combination of
                    impairments meet or equal an impairment listed in 20 C.F.R., Pt.
25                  404, Subpt. P, App. 1? If so, the claimant is disabled. If not,
                    proceed to step four.
26
     Id. §§ 404.1520(a)(4)(iii), (d).
27
                    Step four: Does the claimant’s residual functional capacity make
28                  him capable of performing his past work? If so, the claimant is not
                                                       4
 1                   disabled. If not, proceed to step five.
 2   Id. §§ 404.1520(a)(4)(iv), (e), (f).

 3                   Step five: Does the claimant have the residual functional capacity
                     perform any other work? If so, the claimant is not disabled. If not,
 4                   the claimant is disabled.
 5   Id. §§ 404.1520(a)(4)(v), (g).

 6           The claimant bears the burden of proof in the first four steps of the sequential evaluation

 7   process. 20 C.F.R. §§ 404.1512(a) (“In general, you have to prove to us that you are blind or

 8   disabled”), 416.912(a) (same); Bowen, 482 U.S. at 146 n.5. However, “[a]t the fifth step of the

 9   sequential analysis, the burden shifts to the Commissioner to demonstrate that the claimant is not

10   disabled and can engage in work that exists in significant numbers in the national economy.” Hill

11   v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Bowen, 482 U.S. at 146 n.5.

12                                          V. THE ALJ’s DECISION

13           The ALJ made the following findings:

14                   1. The claimant meets the insured status requirements of the Social
                     Security Act through December 31, 2018.
15
                     2. [Step 1] The claimant has not engaged in substantial gainful
16                   activity since March 22, 2013, the alleged onset date (20 CFR
                     404.1571 et seq.).
17
                     3. [Step 2] The claimant has the following severe impairments:
18                   hypertension, hypertensive heart disease, chronic kidney disease
                     with renal insufficiency, fatty liver disease, degenerative joint
19                   disease of the right hip and right knee, tendinitis and bone spurs of
                     the bilateral feet and ankles, obstructive sleep apnea, gout, edema
20                   and obesity. 20 CFR 404.1520(c).
21                   4. [Step 3] The claimant does not have an impairment or
                     combination of impairments that meets or medically equals the
22                   severity of one of the listed impairments in 20 CFR Part 404,
                     Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and
23                   404.1526).
24                   5. [Residual Functional Capacity (“RFC”)] [Step 4] After careful
                     consideration of the entire record, the undersigned finds that the
25                   claimant has the residual functional capacity to perform light work
                     as defined in 20 CFR 404.1567(b) except that the claimant can lift
26                   and carry 20 pounds occasionally and 10 pounds frequently. The
                     claimant can stand and walk for four hours out of an eight-hour
27                   work day, and can sit for six hours out of an eight-hour workday.
                     The claimant requires the option to alternate between sitting and
28                   standing at one-hour intervals. The claimant can occasionally climb
                                                         5
 1                    ramps and stairs, but cannot climb ladders, ropes, or scaffolds. The
                      claimant can occasionally stoop to knee level or kneel. The
 2                    claimant cannot crouch or crawl. The claimant must avoid
                      concentrated exposure to moving machinery and work around
 3                    unprotected heights. The claimant may be absent from work or off-
                      task for five percent of the workday or workweek.
 4
                      6. [Step 5] The claimant is unable to perform any past relevant
 5                    work (20 CFR 404.1565).
 6                    7. The claimant was born [in 1970] and was 42 years old, which is
                      defined as a younger individual age 18-49, on the alleged disability
 7                    onset date (20 CFR 404.1563).
 8                    8. The claimant has at least a high school education and is able to
                      communicate in English (20 CFR 404.1564).
 9
                      9. Transferability of job skills is not material to the determination of
10                    disability because using the Medical-Vocational Rules as a
                      framework supports a finding that the claimant is “not disabled,”
11                    whether or not the claimant has transferable job skills (See SSR 82-
                      41 and 20 CFR Part 404, Subpart P, Appendix 2).
12
                      10. Considering the claimant’s age, education, work experience, and
13                    residual functional capacity, there are jobs that exist in significant
                      numbers in the national economy that the claimant can perform (20
14                    CFR 404.1569 and 404.1569(a)).
15                    11. The claimant has not been under a disability, as defined in the
                      Social Security Act, from March 22, 2013, through the date of this
16                    decision (20 CFR 404.1520(g)).
17   AR 24-37. As noted, the ALJ concluded that plaintiff was “not disabled” under Title II of the

18   Act. AR 37.

19                                               VI. ANALYSIS

20           Plaintiff alleges that the Commissioner erred by (1) failing to properly assess plaintiff’s

21   residual functional capacity; (2) failing to consider the later submitted functional capacity

22   evaluation (“FCE”); (3) failing to give clear and convincing reasons for rejecting plaintiff’s

23   testimony; and (4) improperly relying on the vocational witness’s response to a hypothetical

24   question. ECF No. 12.1 at 21-31. Plaintiff requests that the matter be remanded to the

25   Commissioner for further proceedings. Id. at 31. Because the court finds the FCE issue

26   dispositive, it turns to it first.

27   ////

28   ////
                                                          6
 1            In his May 11, 2017 decision, the ALJ found that plaintiff had the residual functional
 2   capacity to perform light work as defined in 20 C.F.R. § 404.1567(b),4 except that he could lift
 3   and carry 20 pounds occasionally and 10 pounds frequently. AR 30. In reaching this RFC
 4   determination, the ALJ considered plaintiff’s symptoms associated with the following conditions:
 5   hypertension, hypertensive heart disease, chronic kidney disease with renal insufficiency, fatty
 6   liver disease, degenerative joint disease of the right hip and right knee, tendinitis and bone spurs
 7   of the bilateral feet and ankles, obstructive sleep apnea, gout, edema, and obesity. AR 25, 31-33.
 8   In particular, the ALJ discussed plaintiff’s treatment for right hip pain from February 2015
 9   through January 2017, which included several steroid injections. AR 32. Because the record did
10   not contain an assessment by plaintiff’s treating physicians, the ALJ considered the objective
11   medical evidence of record, opinions of non-examining state agency consultants, plaintiff’s
12   subjective testimony, and non-medical opinions. AR 33-34.
13            With his request for review of the ALJ’s decision, plaintiff supplied to the Appeals
14   Council an FCE by physical therapist Gabriel Enescu, PT, dated August 1, 2017. AR 8-13. The
15   FCE was administered in response to plaintiff’s complaints of “[r]ight hip and pelvis pain” and it
16   describes plaintiff’s history of treatments, including physical therapy and steroid treatment.
17   AR 8. In the performance portion of the evaluation, Enescu noted that plaintiff was able to sit for
18   30 minutes, stand 30 minutes, walk a ½ block, and climb 10 stairs on an “occasional” basis.
19   AR 12. He was also able to lift 5 pounds, push 50 pounds, pull 30 pounds, and carry 10 pounds
20   occasionally. AR 13. Enescu opined that the examination was valid, and accurately represented
21   plaintiff’s present capability levels, with “present consistent symptoms of increased pain.” AR 8.
22   He concluded that it would not be safe for plaintiff to return to his prior job, and his “overall
23

24   4
         20 C.F.R. § 404.1567(b) defines light work as:
25            lifting no more than 20 pounds at a time with frequent lifting or carrying of
26            objects weighing up to 10 pounds. Even though the weight lifted may be very
              little, a job is in this category when it requires a good deal of walking or standing,
27            or when it involves sitting most of the time with some pushing and pulling of arm
              or leg controls. To be considered capable of performing a full or wide range of
28            light work, you must have the ability to do substantially all of these activities.
                                                            7
 1   medical condition and inability to control his pain make him unemployable by the majority of
 2   organizations.” Id.
 3          On January 9, 2018, the Appeals Council denied plaintiff’s request for review. The
 4   Notice of Appeals Council Action acknowledges the submission of the FCE as additional
 5   evidence, and states: “The [ALJ] decided your case through May 11, 2017. This additional
 6   evidence does not relate to the period at issue. Therefore, it does not affect the decision about
 7   whether you were disabled beginning on or before May 11, 2017.” AR 2.
 8          Plaintiff argues that the Appeals Council erred in rejecting the later submitted FCE merely
 9   because it was issued after the ALJ had rendered his decision. ECF No. 12.1 at 25, 27.
10   Defendant contends that the FCE relates to a period after the ALJ’s decision, and in any event the
11   FCE would not have changed the ALJ’s decision because a physical therapist is a non-acceptable
12   medical source. ECF No. 13 at 6-7.
13          Subject to certain additional limitations, the Appeals Council will review a case if it
14   “receives additional evidence that is new, material, and relates to the period on or before the date
15   of the hearing decision, and there is a reasonable probability that the additional evidence would
16   change the outcome of the decision.” 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5).
17          The propriety of the Appeals Council’s denial of plaintiff’s request for review is not a
18   proper subject of this court’s review. See Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228,
19   1231 (9th Cir. 2011) (“When the Appeals Council denies a request for review, it is a non-final
20   agency action not subject to judicial review because the ALJ’s decision becomes the final
21   decision of the Commissioner.”). However, “while a court cannot reverse such an Appeals
22   Council decision, it can review new evidence submitted to the Appeals Council.” Parvon v.
23   Colvin, No. CV 15-00110 ACK-BMK, 2016 WL 1047992, at *16 (D. Haw. Mar. 11, 2016); see
24   Taylor, 659 F.3d at 1231-33 (reviewing expert medical opinions submitted to and rejected by the
25   Appeals Council and remanding case to the ALJ upon finding that the Appeals Council was
26   required to consider the additional evidence). “If the new evidence creates a reasonable
27   possibility that it would change the outcome of the ALJ’s decision, then remand is appropriate to
28   allow the ALJ to consider the evidence.” Coe v. Berryhill, No. 2:16-CV-09076 (VEB), 2018 WL
                                                        8
 1   1773115, at *5 (C.D. Cal. Apr. 12, 2018) (citing Mayes v. Massanari, 276 F.3d 453, 462 (9th Cir.
 2   2001)); see Mengistu v. Colvin, 537 F. App’x 724, 725 (9th Cir. 2013) (stating that the court
 3   “may consider additional evidence presented for the first time to the Appeals Council when
 4   reviewing the agency’s disability determination,” and remanding case to the ALJ because “there
 5   [was] a reasonable possibility the report would have changed the [ALJ’s] decision”).
 6            In this case, the ALJ’s decision preceded the FCE by almost three months. However, the
 7   mere fact that new records submitted to the Appeals Council post-date an ALJ’s decision does not
 8   in itself render those records irrelevant to the disability determination. As the Ninth Circuit has
 9   stated, “medical reports are inevitably rendered retrospectively and should not be disregarded
10   solely on that basis.” Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir.1988) (“[R]eports
11   containing observations made after the period for disability are relevant to assess the claimant’s
12   disability”); see Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601 (9th Cir. 1999)
13   (“[T]he circumstance of a retroactive diagnosis, standing alone, may not be sufficient to discount
14   the opinion of a treating physician.”).
15            Here, plaintiff’s new FCE related to treatment for a condition—degenerative hip
16   disease—that existed during the period of disability, and even references some of the same
17   treatments discussed by the ALJ. The record before the ALJ contained no opinions from medical
18   providers who had actually examined plaintiff. Although SSA regulations do not recognize
19   physical therapists as medical sources, see 20 C.F.R. § 404.1513(d)(1), the court is persuaded
20   that, in the absence of records from an examining physician, the ALJ might reasonably determine
21   that the FCE supports a more restrictive residual functional capacity assessment. C.f. Parra v.
22   Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (“An ALJ may reject a lay witness’s testimony only
23   upon giving a reason germane to that witness.”). The FCE supports plaintiff’s claim and creates a
24   reasonable possibility of a different outcome. Thus, remand for further proceedings is warranted.
25   Taylor, 659 F.3d at 1235 (“Remand for further proceedings is appropriate where there are
26   outstanding issues that must be resolved before a disability determination can be made[.]”). The
27   court leaves it to the ALJ on remand to consider the new evidence in light of the record as a
28   whole.
                                                        9
 1          Having reached this conclusion, the court does not address plaintiff’s other allegations of
 2   error—or the Commissioner’s arguments in opposition to them—in light of their interrelationship
 3   with the issue that prompts this remand.
 4                                         VII. CONCLUSION
 5          For the reasons set forth above, IT IS HEREBY ORDERED that:
 6          1. Plaintiff’s motion for summary judgment (ECF No. 12), is GRANTED;
 7          2. The Commissioner’s cross-motion for summary judgment (ECF No. 13), is DENIED;
 8          3. This matter is REMANDED to the Commissioner for further consideration consistent
 9   with this order; and
10          4. The Clerk of the Court shall enter judgment for plaintiff, and close this case.
11   DATED: April 30, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
